                                                                       C/M
SEE ENDORSED ORDER NEXT PAGE                                                               IN CLERK'S OFFICE
                                                                                      US DISTRICT COURT EON Y

                                                                                     ^       FEB 1 9 2019 ^
 UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                                          BROOKLYN OFFICE
                                                              X
LARRY MUELLER,

                           Plaintiff,                                 REPORT & RECOMMENDATION
                                                                          18 CV 820(BMC)(LB)
         -against-

 DONATONE JAMES & JANICE,

                           Defendants.
                                                              X
BLOOM,United States Magistrate Judge:

         Pro se plaintiff commenced this action against defendants on February 7, 2018, ECF No.

 1,and the summons was issued on the same day,ECF No.3. The Federal Rules of Civil Procedure

 provide that:

         If a defendant is not served within 90 days after the complaint is filed, the court-on
         motion or on its own after notice to the plaintiff- must dismiss the action without
         prejudice against that defendant or order that service be made within a specified time.
         But if the plaintiff shows good cause for the failure, the court must extend the time
         for service for an appropriate period.

 Fed. R. Civ. P. 4(m). On August 24,2018,the Court ordered plaintiffto serve defendants with the

summons and complaint by November 22,2018. ECF No. 5. On October 18, 2018, plaintifffiled

 an "Affirmation of Service" stating that he had served defendants himself by handing the "court

case file Fraud Deed of my house" to defendants "in person." ECF No. 7.

         On January 4, 2019, the Court's Order explained that plaintiff had failed to file proof of

 proper service.' Plaintiff was directed to properly serve defendants and file proofofproper service

on defendants by February 1, 2019. The Court warned plaintiff that if he failed to file proof of




'Plaintiff was told that service may be made by any person not a party to the action who is over eighteen years old.
Therefore, plaintiffcould not serve process on defendants himself as he is a party to this action.

                                                          1
   service by February 1, 2019, I would recommend that this action should be dismissed without

   prejudice.

           Plaintiff has filed to file anything except a change of address with the Court. As plaintiff

   has not filed proof of proper service on defendants nor shown good cause why defendants were

   not served, it is respectfully recommended that plaintiffs action should be dismissed without

   prejudice pursuant to Rule 4(m)ofthe Federal Rules of Civil Procedure.

         FILING OF OBJECTIONS TO THIS REPORT AND RECOMMENDATION

          Pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b)(2) of the Federal Rules of Civil

   Procedure, the parties shall have fourteen (14) days from service of this Report to file written

   objections. See also Fed. R. Civ. P. 6. Such objections(and any responses to objections) shall be

   filed with the Clerk ofthe Court. Any request for an extension of time to file objections must be

   made within the fourteen-day period. Failure to file a timely objection to this Report generally

   waives any further judicial review. Marcella v. Capital Dist. Phvsicians' Health Plan. Inc.. 293

   F.3d 42,46(2d Cir. 2002); Small v. Sec'v of Health & Human Servs.. 892 F.2d 15, 16 (2d Cir.

    1989);^Thomas v. Am.474 U.S. 140(1985).

   SO ORDERED.
                                                                /S/ Judge Lois Bloom

                                                                   »IS BLOOM
                                                                United States Magistrate Judge

   Dated: February 19, 2019
          Brooklyn, New York


Plaintiff requested and received an extension of time to object to this R&R but has not. For the reasons
Judge Bloom, has stated, her Report and Recommendation is adopted as the Order of this Court and the
case is dismissed without prejudice pursuant to Fed. R. Civ. P. 4(m).
SO ORDERED: 3/30/19

                                             Digitally signed by Brian M. Cogan
                                              ___________________________________________
                                                               U.S.D.J.
